 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists and Aero-space Workers, AFL-CIO, and its Local Lodge1224 of District Lodge 69 and Motor Trucks,Inc. Case 19-CB-486514 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn a charge filed by the Employer 28 July 1983and amended 16 January 1984 the General Counselof the National Labor .Relations Board issued acomplaint 2 September 1983 and an amended com-plaint 18 January- 1984 against the Respondents.The complaint alleges that .Respondent LocalLodge 1224 refused to accept five employees' res-ignations from membership in the Union, and filedintraunion charges, conducted disciplinary proceed-ings, and imposed court-collectible fines against theemployees for conduct that occurred after they hadsubmitted resignations, and that Respondent Inter-national Association maintained a provision in itsconstitution restricting the right to resign. Theamended complaint alleges these actions violateSection 8(b)(1)(A) of the Act. The Respondentsfiled an answer denying that they committed anyunfair labor practices.On 30 January 1984 the parties jointly petitionedthe Board to transfer the instant proceeding to theBoard without benefit of a hearing before an ad-ministrative law judge. The parties agreed that theformal papers and the parties' stipulation of factsconstitute the entire record in this case, and that nooral testimony is necessary or desired by any of theparties. On 23 July 1984 the Associate ExecutiveSecretary, by direction of the Board, issued, anOrder approving the stipulation and transferringthe proceeding to the Board. The General Counselfiled a brief. The Respondents did not file a brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the stipulation, thebrief, and the entire record in this proceeding, andmakes the followingFINDINGS OF FACTI. JURISDICTIONThe Employer, a Washington corporation withits office and place of business in Everett, Washing-ton, is engaged in the business of truck sales andOn 23 August 1984 the Respondents filed a motion to stay proceed-ings pending Supreme Court review of the validity of restrictions on res-ignation from union membership We deny the motionrepair. During the 12 months preceding issuance ofthe amended complaint, the Employer, in thecourse and conduct. of its business operations, hadgross sales of goods and services valued in excessof $500,000, sold or shipped goods or providedservices from its facilities within the State of Wash-ington valued in excess of $50,000 to customersoutside the State 'of Washington or to customerswithin the State which were themselves engaged ininterstate commerce by other than indirect. means,and purchased or caused to be transferred and de-livered to its facilities within the State goods andmaterials valued in excess of $50,000 directly fromsources outside the State, or from suppliers withinthe State which in turn obtained such goods andmaterials directly from sources outside the State.The parties stipulated, and we find, that the Charg-ing Party is an employer engaged in commerce'within the meaning of Section 2(2), (6), and (7) ofthe Act. The parties further stipulated, and wefind, that the Respondents are labor organizationswithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. FactsAbout June 1983 Local Lodge 1224 brought in-ternal union charges, conducted disciplinary pro-ceedings, and assessed court-collectible finesagainst employees Lloyd Winther, Roy Dawnes,Melvin Larsen, Morinus Oosterwyk, and JohnVenderped for crossing the Local's authorizedpicket line to work at the Employer. The five em-ployees had been members of the Union. They sub-mitted their resignations from membership duringLocal Lodge 1224's economic strike against theEmployer, but before crossing the picket line. TheRespondents have refused to consider the resigna-tions effective because of restrictions on the rightto resign contained in the International Associa-tion's constitution. The relevant portion of the con-stitution reads as follows:Resignations shall not relieve a member ofhis obligation to refrain from accepting em-ployment at the establishment for the durationof the strike or lockout or within 14 days pre-ceding the commencement. Where observanceof a primary-picket line is required, any resig-nation tendered during the period that thepicket line is maintained, or within 14 dayspreceding its establishment, shall not becomeeffective as a resignation during the period thepicket line is maintained, nor shall it relieve amember of his or her obligation to observe theprimary picket line for its duration.273 NLRB No. 92 MACHINISTS (MOTOR TRUCKS)651B. Contentions of the PartiesThe' General Counsel contends that the Board'srecent decisions in Machinists Local 1414 (NeufeldPorsche-Audi), 270 NLRB 1330 (1984), and Engi-neers & Scientists Guild (Lockheed-California Co.),268 NLRB 311 (1983), are controlling and the actof disciplining the five individuals and the mainte-nance of the constitutional provision set forthabove constitute Violations of Section 8(b)(1)(A) ofthe Act. The Respondents allege that the complaintfails to state a claim and deny that they have com-mitted unfair labor practices or that an appropriateremedy should include expunging the constitutionalprovision.C. DiscussionWe agree with the- General Counsel. A unionmay not lawfully restrict its members! right toresign. Neufeld Porsche-Audi, supra. Accordingly,we find that the constitutional provision set forthabove is invalid and the five employees' resigna-tions were effective when submitted. Therefore,Respondent- Local Lodge 1-224 violated Section8(b)(1)(A) by refusing to accept the employees' res-ignations, and by filing intraunion charges, con-ducting disciplinary proceedings, and imposingcourt-collectible fine's against the employees for re-turning to work after they had resigned their unionmemberships.Furthermore, a union's .maintenance in its consti-tution of an invalid provision restricting resignationtends to restrain and coerce employees from exer-cising their Section 7 rights. Lockheed-California,supra. Respondent International Association's main-tenance of the constitutional provision set forthabove therefore violated Section 8(b)(1)(A).CONCLUSIONS OF LAW1.By refusing to accept resignations from em-ployees Lloyd Winther, Roy Dawnes, MelvinLarsen, Morinus Oosterwyk, and John Venderped,and by bringing internal union charges, conductingdisciplinary proceedings, and imposing court-col-lectible fines about June 1983 against them for re-turning to work at Motor Trucks, Inc., during Re-spondent Local Lodge 1224 of District Lodge 69'sstrike after they had submitted resignations frommembership in the Union, Respondent LocalLodge 1224 of District_ Lodge 69 violated Section8-(b)(1)(A) of the Act.2.By maintaining in its constitution the restric-tion-on-resignation provision set forth above, Re-spondent International Association of Machinistsand Aerospace Workers; AFL-CIO, violated Sec-tion 8(b)(1)(A) of the Act.3.The foregoing unfair labor practices are unfairlabor • practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondents engaged inunfair labor practices in violation of Section8(b)(1)(A) of the Act, -we shall order that theycease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies ofthe Act. We shall order Respondent Local Lodge1224 to refund to Winther, Dawnes, Larsen, Oos-terwyk, and Venderped any moneys they mayhave paid as. a result of the fines imposed againstthem, with interest computed in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651(1977). In addition, we shall order the Respondentsto expunge from their governing documents andconstitution the restriction-on-resignation provisionfound invalid.2ORDERThe National Labor Relations Board orders thatA. Respondent Local Lodge 1224 of DistrictLodge 69, Everett, Washington, its officers, agents,and representatives, shall1. Cease and desist from(a)Restraining or coercing employees who haveresigned from, and are no longer members of, theRespondent in the exercise of the rights guaranteedthem by Section 7 of the Act by refusing to accepttheir resignations, and by filing intraunion charges,conducting disciplinary proceedings, and imposingcourt-collectible fines against them because of theirpostresignation conduct in working at MotorTrucks, Inc. during the the strike that led to disci-plinary action against Lloyd Winther, RoyDawnes, Melvin Larsen, Morinus Oosterwyk, andJohn Venderped about June 1983.(b)Maintaining in its governing documents therestriction-on-resignation provision in the constitu-tion of Respondent International Association ofMachinists and Aerospace Workers, AFL-CIO setforth below:- •ResignatiOns shall not relieve a member ofhis obligation to refrain from accepting em-2 Though the complaint in this case does not allege, in haec verba, the"maintenance" of the provision by Respondent Local Lodge 1224 asbeing unlawful, the complaint does allege that Local Lodge 1224 unlaw-fully refused to consider the resignations valid because of the provisionFurther, the absence of such a "maintenance" allegation has no bearingon the Board's discretion to fashion appropriate remedies for the viola-tions found Neufeld Porsche-Audi, supra We will therefore order Re-spondent Local Lodge 1224 to cease and desist from maintaining the pro-vision in its governing documents and to expunge the provision there-from Member Dennis would not order Respondent Local Lodge 1224 totake these two actions See id at fn 22 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment at the establishment for the durationof the strike or lockout or within 14' days pre-ceding the commencement. Where observanceof a primary picket line is required, any resig-nation tendered during the period that thepicket line is maintained, or within 14 days- preceding its establishment, shall not become• effective as a resignation during the period the. picket line is maintained, nor shall it relieve amember- of his or her obligation to observe theprimary picket line for its duration.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.,2. Take the following affirmative acticin neces-sary to effectuate the policies of the Act.(a)Rescind the fines levied_ about June 1983against Lloyd Winther, Roy Dawnes, MelvinLarsen, Morinus Oosterwyk, and John Venderpedbecause of their postresignation work for MOtorTrucks, Inc., and refund to them any moneys theymay have paid pursuant to those fines, with inter-est.(b)Expunge from its records and files all refer-ences to fines, intraunion charges, or disciplinaryproceedings against the above-named employeesfor conduct occurring after their resignations fromthe Union, and notify them in writing this has beendOne.(c)Expunge from its governing documents therestriction-on-resignation provision in the constitu-tion of Respondent International Association ofMachinists and Aerospace Workers, AFL-CIO setforth above.(d)Post in its business office and other -placeswhere notices to its members are customarilyposted copies of the attached notice-marked "Ap-pendix A."3 Copies of the notice, on 'forms provid-ed by the Regional Director for Region 19, afterbeing -signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately ' upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Sign and return to the Regional Director suf-ficient copies of the notice for posting by MotorTrucks, Inc., if willing, at all places where noticesto employees are customarily posted.- 3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the nOtice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.B. Respondent International Association of Ma-chinists and Aerospace. Workers, AFL-CIO, Port-land, Oregon, its officers, agents, and representa-tives, shall1. Cease and desist from(a)Maintaining in its 'constitution the restriction-On-resignation provision set forth above in para-graph A,1,(b) of this Order.(b)In any like or related manner, restraining orcoercing employees in the exercise of the 'rights.guaranteed them by Section 7 Of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Expunge from its constitution the restriction-on-resignation provision set forth above.(b)Post at its business office and other placeswhere -notices to its members are customarilyposted' copies of the attached notice Marked "Ap-pendix B."4 Copies of the notice, on forms provid-ed by the Regional Director for Region '19, afterbeing signed by the Respondent's authorized repre-sentative, shall-be posted by the Respondent imme-diately upon receipt and mainthined for 60 consec-utive -days in conspicuous plates including, allplates where notices to members are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are riot altered,defaced, or covered by any other material.(c)Sign and return to the Regional Director suf-ficient copies of the notice for' posting by MotorTrucks, Ine., if willing, at all places where notieesto employees are customarily posted.(d)Notify - the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.- 4 See fn 3, aboveAPPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GOvernmentThe National Labor Relations Board has' foundthat We violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce employees whohave resigned from, and are no longer members of,Local Lodge 1224 in the exercise of the -rightsguaranteed them by Section 7 of the -Act by refus- MACHINISTS (MOTOR TRUCKS)653ing to accept their resignations, and by filing in-traunion charges, conducting disciplinary proceed-ings, and imposing court-collectible fines againstthem because of their postresignation conduct inworking at Motor Trucks, Inc. during the strikethat led to disciplinary action againt LloydWinther, Roy Dawnes, Melvin Larsen, MorinusOosterwyk, and John Venderped about June 1983.WE WILL NOT maintain' in our governing docu-ments the restriction-on-resignation provision in theconstitution of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO setforth below:Resignations shall not relieve a member ofhis obligation to refrain from accepting em-ployment at the establishment for the durationof the strike or lockout or within 14 days pre-ceding the commencement. Where observanceof a primary picket line is required, any resig-nation tendered during the period that thepicket line is maintained, or within 14 dayspreceding its establishment, shall not becomeeffective as a resignation during the period thepicket line is maintained, nor shall it relieve amember of his or her obligation to observe theprimary picket line for its duration.WE WILL NOT, in any. like or related mannerinterfere with, restrain, or Coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL rescind the fines levied about June1983 against Lloyd Winther, Roy Dawnes, MelvinLarsen, Morinus Oosterwyk, and John Venderpedbecause of their postresignation work for MotorTrucks, Inc. and refund to them any moneys theymay .have paid pursuant to those fines, with inter-est...WE WILL expunge from our records and files 'allreferences to fines, intraunion charges, or discipli-nary proceedings against the above-named employ-ees for conduct occurring -after their resignationsfrom the Union, and notify them in writing this hasbeen done.WE WILL expunge from our governing docu-ments the restriction-on-resignation provision in theconstitution of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO setforth above.LOCAL UNION 1224 OF DISTRICTLODGE 69APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT maintain in our constitution therestriction-on-resignation provision set forth below.Resignations shall not relieve a member ofhis obligation to refrain from accepting em-ployment at the establishment for the durationof the strike or lockout or within 14 days pre-ceding the commencement. Where observanceof a primary picket line is required, any resig-nation tendered during the period that thepicket line is maintained, or within 14 dayspreceding its establishment, 'shall not becomeeffective as a resignation during the period thepicket line is maintained, nor shall it relieve amember of his or her obligation to observe theprimary picket line for its duration.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce- you in the exer-cise of the rights guaranteed you' by Section 7 ofthe Act. .WE WILL expunge from our constitution the re-striction-dn-resignation provision set forth above.'INTERNATIONAL ASSOCIATION OFMACHINISTS AND AEROSPACE WORK-ERS, AFL-CIO